Appeal Ordered Withdrawn and Opinion issued April 26,2000                                    <\j




                                              In The

                                  Gfourt of Appeals
                         Jftfttj Btstrtti nf Qtexaa at Dallas

                                      No. 05-00-00497-CR
                                      No. 05-00-00498-CR
                                      No. 05-00-00499-CR



                              BENJAMIN DOUGLAS, Appellant

                                                V.

                                 STATE OF TEXAS, Appellee


                      On Appeal from the County Criminal Court No. 6
                                   Dallas County, Texas
              Trial Court Cause No. MB98-38071, MB98-56842 & MB98-56843


                               OPINION PER CURIAM

                 Before Chief Justice Thomas and Justices Kinkeade and O'Neill

       Appellant has filed a motion to withdrawthe appeal. Appellant's counsel has approved

the motion.


       This Court hereby GRANTS the motion and ORDERS the appeal withdrawn and that

this decision be certified below for observance. See Tex. R. App. P. 42.2(a).

                                             PER CURIAM
Do Not Publish
TEX. R. APP. P. 47
                                      Fifth Court of Appeals
                                    Case Attorney Address List
                                                                                    Page:    1
                                                                      Date Printed: 04/26/2000


                  Case Number: 05-00-00497-CR         Date Filed: 03/28/2000


Style: Douglas, Benjamin
      v.

      The State of Texas


Trial Judge:          Barker, Phil
Trial Court Reporter:        Phillips, Trisha
Trial Court:          COUNTY CRIMINAL COURT NO 6 Trial County:                  DALLAS

STA   William T. (Bill) Hill, Jr.
      ATT 009669000
      ATTN: APPELLATE SECTION
      Frank Crowley Courts Bldg., 10th FL
      133 N. Industrial Blvd. LB 19
      Dallas, TX 75207
      Phone 214/653-3845
      Fax


BENJAMIN DOUGLAS
BN #00002818
500 COMMERCE STREET
DALLAS TX 75202